t c summary opinion united_states tax_court chester valentine gacioch petitioner v commissioner of internal revenue respondent docket no 1254-03s filed date chester valentine gacioch pro_se edward d fickess and jennifer s mcginty for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the sole issue for decision is whether a mutual_fund distribution to petitioner is a capital_gain dividend or a return_of_capital some of the facts in this case have been stipulated and are so found petitioner resided in sauquoit new york at the time he filed his petition sec_7491 does not apply because this case involves a legal issue on date petitioner acquired shares of vanguard u s growth fund mutual_fund from the vanguard group vanguard the shares were acquired at dollar_figure per share for a total cost_basis of dollar_figure in vanguard distributed dollar_figure to petitioner from his mutual_fund vanguard sent petitioner a yearend statement which characterized the distribution as long-term gains vanguard reported the dollar_figure in box 2a total capital_gain distributions on a form 1099-div dividends and distributions respondent determined that the dollar_figure was a capital_gain dividend petitioner timely filed his form_1040 u s individual_income_tax_return for taxable_year on schedule d capital_gains_and_losses attached to petitioner’s form_1040 petitioner reported dollar_figure in capital_gain distributions from different mutual funds the reported amount of dollar_figure included dollar_figure rounded of the dollar_figure distribution from vanguard petitioner contends that the dollar_figure distribution represents a dollar_figure return_of_capital and dollar_figure in capital_gains the difference between the admitted capital_gains and the distribution is the amount in issue of dollar_figure rounded down sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code sec_61 lists dividends as includable in gross_income the definition of gross_income in the income_tax law is inclusive on its face and the concept of inclusiveness is long established 348_us_426 no specific code section excludes capital_gain distributions from gross_income the distribution at issue here is from a mutual_fund regulated_investment_company sec_851 distributions of capital_gain dividends are defined in sec_852 with respect to distributions by mutual funds sec_852 provides that a capital_gain dividend shall be treated by the shareholders as a gain from the sale_or_exchange of a capital_asset held for more than year sec_1222 states that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than year net_long-term_capital_gains are subject_to tax at the preferential rates set forth in sec_1 it has been held that consistent with this statutory mandate the form_1040 individual_income_tax_return and its schedules ensure that capital_gain distributions are taxed torre v commissioner tcmemo_2001_218 affd 52_fedappx_965 9th cir aside from petitioner’s bare assertions nothing in the record indicates that any amount of the distribution represents a return_of_capital rather the record indicates that the distribution was a capital_gain dividend on the yearend statement vanguard reported the dollar_figure as long-term gains vanguard multiplied petitioner’ sec_955 shares by long-term_capital_gain cash of dollar_figure to calculate the dollar_figure distribution further on the form 1099-div vanguard reported the dollar_figure as a capital_gain_distribution rather than as a nontaxable distribution significantly subsequent to the distribution petitioner’s total cost_basis and the number of shares owned remained unchanged petitioner admitted these facts during trial petitioner contends that the dollar_figure decrease in his account value from dollar_figure to dollar_figure resulted in a capital_loss he then alleges that dollar_figure of the dollar_figure distribution was a return_of_capital realistically the decrease in petitioner’s account value was due to the decrease in share price from dollar_figure per share on date to dollar_figure per share on date we note that a capital_loss is allowable only if petitioner sold or exchanged some or all of his shares sec_1211 we find that the distribution was a capital_gain dividend it is clear from the record that the distribution was based upon the number of shares owned by petitioner and that no portion was allocated as a return_of_capital on this record we conclude that the entire dollar_figure distribution received by petitioner was a taxable capital_gain dividend accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
